Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is a response to Applicant’s Amendments and Remarks filed October 8, 2020 and December 18, 2020.
	New claims 39-51 are acknowledged.  Claims 2, 3, 13-16, 18, 19, 22, and 26 have been canceled.  Claims 1, 4-6, 8-10, 12, 20, 23-25, 27 and 28 have been amended.	
Claims 1, 4-6, 8-10, 12, 20, 23-25, 27-33, 36 and 39-51 are pending in the instant application.
Accordingly, claims 1, 4-6, 8-10, 12, 20, 23-28 and 39-51 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed October 8, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.

Claim Rejections - 35 USC § 103
In the previous Office Action filed June 8, 2020, claims 1-6, 8-10, 12-16, 18-20, and 22-28 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/192256 A1 to Donohue et al. (hereinafter, “Donohue”) in view of GenBank Accession Number XM_023166539.  This rejection is moot against claims 2, 3, 13-16, 18, 19, 22, and 26 in view of Applicant’s Amendment filed October 8, 2020 to cancel these claims.  This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action filed June 8, 2020.  NOTE:  New claims 39-51 are drawn to subject matter within the scope of the rejected claims and would have been rejected in the prior Office Action.  Therefore, the instant rejection applies to new claims 39-51 as well.


Response to Arguments
In response to this rejection, Applicants argue that the claims have been amended and are now drawn to a double-stranded RNA (dsRNA) that inhibits expression of a Coleopteran Inhibitor of Apoptosis (IAP) gene, wherein a first strand of the dsRNA comprises an RNA sequence 85% to 100% complementary to the mRNA or a segment of the mRNA encoded by SEQ ID NO: 1 or a single-stranded RNA (ssRNA) that inhibits expression of a Coleopteran Inhibitor of Apoptosis (IAP) gene, wherein the ssRNA comprises an RNA sequence 85% to 100% complementary to the mRNA or a segment of the mRNA encoded by SEQ ID NO: 1.  Applicants argue that Donohue in view of 
prima facie obvious because:
•  Donohue does not teach or disclose the DNA sequence of SEQ ID NO: 1
• It was known at the time of filing the present Application that RNAi-based targeting of homologs of the same gene across different species did not always provide consistent results; and 
•  A person of ordinary skill in the art was aware that successful targeting of a gene in an organism does not correlate with the successful targeting of the same gene in a difference species or genus
In view of these arguments, Applicants contend that there would be no reason to have combined Donohue with GenBank Accession Number XM_023166539 or to reasonably expect that such a combination would be successful.
Applicants argue that the disclosure of Donohue in view of GenBank Accession Number XM_023166539 does not render the amended claims prima facie obvious since the prior art must teach each element as claimed.  Applicants point the Examiner to MPEP § 2143(A)(1). Applicants contend that even if there is a reason to combine the prior art, there must also be a reasonable expectation of success. Applicants point the Examiner to MPEP § 2143.02.  
Applicants also argue that the Declaration under 37 C.F.R. § 1.132 by Dr. Ronald D. Flannagan (“Flannagan Declaration”) explains that RNAi-based targeting of homologs of the same gene across different species does not provide consistent results and that it was the present inventors that discovered targeting the IAP gene from Leptinotarsa decemlineata effectively kills populations of Colorado potato beetles.  Applicants submit Leptinotarsa decemlineata based on the Donohue publication and therefore, the Flannagan Declaration is of the opinion that the currently pending claims are not obvious in view of the Donohue publication.
Applicants also argue that designing interfering RNA targeting IAP genes of Coleoptera pest for the purpose of controlling insect pests based on the teachings of Donohue is highly unpredictable.  Applicants point the Examiner to the Flannagan Declaration.  Applicants also argue that Dr. Flannagan highlights the Knorr and Rodrigues research articles (provided on the IDS filed October 8, 2020) and explains why they both show that targeting the genes that effectively kill insects of one species do not necessarily kill insects of another, and that this demonstrates the unpredictability of RNAi targeting of insect control. 
Applicants also argue that the Flannagan Declaration explains how the Greenlight inventors identified targeting the IAP gene from Leptinotarsa decemlineata as effectively killing populations of Colorado potato beetles and the inventors identified a large number of housekeeping genes without reference to which have been effective for RNAi in other family members, such as the corn rootworms and cucumber beetles that were the subject of the Donohue reference. Applicants contend that the inventors discovered that only 8% of the designed RNAi compositions showed even moderate levels of mortality, and the inventors identified RNAi compositions targeting IAP as being highly effective in killing Colorado potato beetles.
Applicants assert that the Flannagan Declaration explains why a person of ordinary skill in the art would not have been motived to target IAP in Leptinotarsa decemlineata based on Donohue.  Applicants argue that Donohue provides a list of four possible target IAP genes from the Diabrotica genus that do not share any significant homology to SEQ ID NO: 1 of the present invention.  Applicants argue that moreover, Donohue does not describe RNAi-based targeting of potato beetles, such as Leptinotarsa decemlineata, and Donohue does not describe RNA-based targeting of any sequence having 85% to 100% identity to SEQ ID NO: 1 of the present application.  
Applicants argue that since the person of ordinary skill in the art was aware that successful targeting of a gene in one species or genus does not correlate with successful targeting of the same gene in a different species or genus, there was no reason to combine Donohue with GenBank Accession Number XM_023166539 or to reasonably expect that such a combination would be successful.  Applicants rely on the Flannagan Declaration for further explanation.  
Applicant respectfully submits that the claimed invention is not obvious over Donohue in view of GenBank Accession Number XM_023166539 for the reasons explained above, and therefore withdrawal of this rejection is respectfully requested.
Applicant’s arguments, contentions submissions and assertions have been fully considered but are not found persuasive.  Also, the Flannagan Declaration has been fully considered by the Examiner, but it too is not found persuasive.  First, the Examiner acknowledges that claims 1, 4-6, 8-10, 12, 20, 23-25, 27-33, 36 and 39-48 have been amended and are now drawn to a double-stranded RNA (dsRNA) that inhibits expression of a Coleopteran Inhibitor of Apoptosis (IAP) gene, wherein a first strand of the dsRNA comprises an RNA sequence 85% to 100% complementary to the mRNA or a segment of the mRNA encoded by SEQ ID NO: 1.  The Examiner also acknowledges that Coleopteran Inhibitor of Apoptosis (IAP) gene, wherein the ssRNA comprises an RNA sequence 85% to 100% complementary to the mRNA or a segment of the mRNA encoded by SEQ ID NO: 1.  
Second, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is reminded that the test for obviousness is not whether the features of the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In the present case, before the effective filing date of the claimed invention, a person of ordinary skill in the art was aware that controlling a Coleopteran insect (e.g., Colorado potato beetle) (CPB), pest is of great agronomical and economical interest as suggested by Donohue and discussed in the previous Office Action and detailed below.  It is the Examiner’s position that a person of ordinary skill in the art would use the teachings and motivation of Donohue combined with GenBank Accession Number XM_023166539 with a reasonable expectation of success to arrive at the presently claimed invention.  
Third, Applicant is reminded that KSR forecloses an obvious to try rationale may be proper when the possible options for solving a problem are known, finite, and predictable, with a reasonable expectation of success.  KSR, 550 U.S. at 418, 82 USPQ2d Diabrotica genus.  Given this disclosure, the breadth of Donohue’s disclosure is effectively narrowed by the 4 target genes provided.  Therefore, there is an absolute finite number of predictable solutions and a person of ordinary skill in the art would be motivated to target IAP as one of the 4 listed target genes. 
Before the effective filing date of the claimed invention, there had been a recognized problem or need in the art to design polynucleotide compositions for controlling insect pests for modifying the expression of genes in beetles.  dsRNA targeted to the Coleopteran IAP gene meet this need since Donohue taught polynucleotides such as double-stranded RNA compositions and methods of use thereof for modifying the expression of genes in corn rootworms and cucumber beetles.  A dsRNA that inhibits expression of a Coleopteran IAP gene, wherein a first strand of the dsRNA comprises an RNA sequence 85% to 100% complementary to the mRNA or a segment of the mRNA encoded by SEQ ID NO: 1 as taught and suggested by Donohue in view of GenBank Accession Number XM_023166539 is obvious and using the obvious to try rationale foreclosed by KSR, the skilled artisan would have arrived at the presently claimed invention with a reasonable expectation of success.
The interfering RNAs targeting genes of Coleoptera pests described in Donohue comprise at least 18 contiguous nucleotides that are more than 90% complementary or identical to segments of a Coleopteran IAP gene.  In fact, Donohue explicitly disclose that the double stranded region of the dsRNA can have a length of at least about 18 to about 25 base pairs, optionally a sequence 20 of about 18 to about 50 base pairs, optionally a sequence of about 50 to about 100 base pairs, optionally a sequence of about 100 to 
Regarding Applicant’s arguments of unpredictability in the art of RNAi targeting for insect control, this is not found persuasive because the prior art of Donohue is replete with examples of how to make and use dsRNA to a target gene.  See Examples 3 and 4, for example.  A Coleopteran IAP target gene has been identified by Donohue as a specific target gene.  The Coleopteran IAP target gene represented by SEQ ID NO: 1 of the present invention was known in the art before the effective filing date as disclosed by GenBank Accession Number XM_023166539.  The prior art of Donohue in view of GenBank Accession Number XM_023166539 describes general methods and strategies to make and design a dsRNA or ssRNA that inhibits expression of a Coleopteran IAP gene, wherein a first strand of the dsRNA comprises an RNA sequence 85% to 100% complementary to the mRNA or a segment of the mRNA encoded by SEQ ID NO: 1 of the present invention for the purpose of controlling invertebrate pest infestations, particularly in plants, such as the Cucurbitaceae plant.  The present invention appears to combine the teachings of the prior art where the prior art teachings are clearly directed to the same outcome as Applicant’s claimed invention. The claims of the instant invention are nothing more than "the predictable use of prior art elements according to their established functions," KSR, 550 U.S. at 417. The evidence above supports a finding that there would have been a reasonable expectation of success and that the claims would have been obvious over the cited prior art.
In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.  As noted above, the prior art of Donohue is replete with examples of how to make dsRNA to a target gene, therefore, it is the Examiner’s position that a person of ordinary skill in the art would use the teachings and motivation of Donohue along with GenBank Accession Number XM_023166539 and with a reasonable expectation of success to arrive at the presently claimed invention. 
Lastly, it is noted that Applicant’s arguments and the Flannagan Declaration largely argue results pertaining to the functionality and effectiveness of RNAi compositions to target genes.  These arguments rely on Knorr et al. and Rodrigues et al. to teach that RNAi-based targeting of several genes did not cause high rates of mortality.  Applicant is reminded that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the dsRNA targeted to the Coleopteran IAP gene taught and suggested by Donohue is capable of functioning to inhibit expression of a Coleopteran IAP gene, and therefore meets the functionality as recited by Applicants, absent some clear evidence to the contrary.
The Examiner has provided sound basis in fact and technical reasoning that reasonably supports the determination that the present claims would have been prima facie obvious over the cited prior art and has shifted the burden to Applicant to 
Before the effective filing date of the claimed invention, a person of ordinary skill in the art was aware that controlling a Coleopteran insect (e.g., Colorado potato beetle) (CPB), pest is of great agronomical and economical interest as suggested by Donohue.  It would have been prima facie obvious to one of ordinary skill in the art to make and design interfering RNA targeting IAP genes of Coleoptera pests for the purpose of controlling insect pests as taught by Donohue.
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to use the sequence taught by GenBank Accession Number XM_023166539 to design the polynucleotide compositions of Donohue since the sequence was known as a gene encoding for Coleopteran IAP.   
Donohue teaches a person of ordinary skill in the art that CPB pests can successfully be controlled by targeting particular genes using RNA interference and Donohue also teach that IAP is a gene target for controlling pests.  A person of ordinary skill in the art would have reasonably expected success to design interfering RNA targeting IAP genes of Coleoptera pests since the prior art of Donohue represents an exact blueprint of how to make and use such interfering RNAs for the purpose of controlling insect pests.
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record. Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 101
            In the previous Office Action filed June 5, 2020, claims 1-6, 8-10, 12-16, 18-20, and 22-27 were rejected under 35 U.S.C. 101.  This rejection is moot against claims 2, 3, 13-16, 18, 19, 22, and 26 in view of Applicant’s Amendment filed October 8, 2020 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed October 8, 2020 and December 18, 2020 to recite that the polynucleotide is a double-stranded RNA.  NOTE:  New claims 49-51 are drawn to subject matter within the scope of the rejected claims and, if present, would have been rejected in the prior Office Action.  Therefore, the instant rejection applies to new claims 49-51.


Response to Arguments
In response to this rejection, Applicants argue that new claim 49 recites a single-stranded RNA (ssRNA) that inhibits expression of a Coleopteran Inhibitor of Apoptosis (IAP) gene, wherein the ssRNA comprises an RNA sequence 85% to 100% complementary to the mRNA or a segment of the mRNA encoded by SEQ ID NO: 1. Applicants argue that the Examiner’s assertion that a fragment of a naturally occurring sequence, such as an antisense nucleic acid, is a product of nature because it Myriad decision was directed to the patent eligibility of isolated DNA fragments and cDNA fragments and was therefore silent with regard to RNA fragments (including antisense RNA). Applicants submit that no Federal Court has yet analyzed the patent eligibility of antisense RNA, and the Patent Office’s patent eligibility guidance does not provide a single stranded RNA example. Applicants argue that the Myriad case focused on cDNAs, including fragments of cDNAs, because “creation of a cDNA sequence from mRNA results in an exons-only molecule that is not naturally occurring”.  Applicants contend that instead, the Court held that because “creation of a cDNA sequence from mRNA results in an exons-only molecule that is not naturally occurring,” it is not a product of nature. Applicants argue that the same logic applies to the single-stranded RNA of claim 49, and the claims that depend therefrom since the single-stranded RNAs of claim 49 do not exist in nature because they are not fragments of naturally occurring DNA or RNA, but instead are 85% to 100% complementary to the mRNA or a segment of the mRNA encoded by SEQ ID NO: 1. Applicants assert that therefore, much like the cDNA of Myriad that was created by a lab technician, and therefore not naturally occurring, the single-stranded RNAs of claim 49 are also not naturally occurring because they were created in a lab. These claims should similarly be patent eligible. Accordingly, Applicants request withdrawal of this rejection.
Applicant’s arguments, assertions, and submissions have been fully considered by the Examiner but are not found persuasive because contrary to Applicant’s argument, ssRNA, such as antisense RNA (asRNA) is considered in the art to be naturally occurring and is therefore not patent eligible.  For further explanation, see Wikipedia (downloaded 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635